                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

RODGER NUNLEY, #N20546,                          )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 19-cv-1085-NJR
                                                 )
JOHN DOE, et al.,                                )
                                                 )
                               Defendants.       )

                                  ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

       This case was opened in the Central District of Illinois on September 30, 2019, without the

payment of a filing fee or the filing of a Motion for Leave to Proceed in District Court Without

Prepaying Fees or Costs (“IFP Motion”). On October 4, 2019, this action was transferred to this

Court (Doc. 3). On the same date, the Court entered a Notice and Order advising Plaintiff Nunley

of his obligation to pay the filing fee of $400.00 or to file an IFP Motion within thirty (30) days

(i.e., on or before November 4, 2019) (Doc. 5). He was warned that failure to do so would result

in dismissal of the action, and he was provided with a blank IFP Motion. Id. Nunley has been given

several extensions of time to pay the filing fee of $400.00 or to file an IFP Motion (see Docs. 6, 8,

10, 12, and 19). His last deadline to comply was December 26, 2019 (Doc. 19).

       To date, Nunley has failed to pay the filing fee or file an IFP Motion. Therefore, this action

is DISMISSED without prejudice for failure to comply with an Order of this Court. See FED. R.

CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). Plaintiff’s obligation to pay the $400.00 filing fee for this action was incurred

at the time the action was filed. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467

(7th Cir. 1998). Accordingly, the agency having custody of Nunley is directed to remit the $400.00

                                                  1
filing fee from his prison trust fund account if such funds are available. If he does not have $400.00

in his account, the agency must send an initial payment of 20% of the current balance or the average

balance during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Nunley’s trust

fund account (including all deposits to the inmate account from any source) until the statutory fee

of $400.00 is paid in its entirety. The agency having custody of Nunley shall forward payments

from his account to the Clerk of Court each time his account exceeds $10.00 until the $400.00

filing fee is paid. Payments shall be mailed to: Clerk of the Court, United States District Court for

the Southern District of Illinois. The Clerk is DIRECTED to mail a copy of this Order to the Trust

Fund Officer at the Menard Correctional Center upon entry of this Order.

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: January 15, 2020

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                  2
